[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                        FILED
                                                               U.S. COURT OF APPEALS
                                  No. 10-11905                   ELEVENTH CIRCUIT
                              Non-Argument Calendar                OCTOBER 26, 2010
                            ________________________                  JOHN LEY
                                                                       CLERK
                      D.C. Docket No. 1:10-cv-21051-UU

ROCHELLE DRIESSEN,
mother of minor children,

                                              lllllllllllllllllllllPlaintiff - Appellant,

                                     versus

STATE OF FLORIDA,
STATE OF FLORIDA DEPARTMENT OF CHILDREN AND FAMILIES,
BAL HARBOUR POLICE DEPARTMENT,

                                         lllllllllllllllllllllDefendants - Appellees.

                            ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (October 26, 2010)

Before EDMONDSON, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
      Rochelle Driessen, proceeding pro se, appeals the district court’s sua sponte

dismissal of her 42 U.S.C. § 1983 claim. Driessen’s complaint, filed in 2010,

essentially raises the same claims as the complaint she filed in 2009. In fact, much

of her 2010 complaint explicitly states that it is based on her 2009 complaint. For

example, paragraph twelve of her 2010 complaint states it is “based on paragraph

21 of the June 4, 2009 Complaint,” and paragraph thirteen states it is “based on

paragraphs 26-30 of the June 4, 2009 Complaint,” and paragraph fourteen states it

is “based on paragraphs 31-33 of the June 4, 2009 Complaint,” and the next

paragraph—also numbered as paragraph fourteen—states it is “based on

paragraphs 34-36 of the June 4, 2009 Complaint.”

      In Driessen’s earlier case we held that her § 1983 claims were barred by the

statute of limitations, and we affirmed the district court’s dismissal of her

complaint. Driessen v. Fla. Dep’t of Children and Families, 351 F. App’x 355

(11th Cir. 2009) (unpublished). “Res judicata bars the filing of claims which were

raised or could have been raised in an earlier proceeding.” Ragsdale v.

Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir. 1999). Res judicata applies

when “(1) there is a final judgment on the merits; (2) the decision was rendered by

a court of competent jurisdiction; (3) the parties, or those in privity with them, are

identical in both suits; and (4) the same cause of action is involved in both cases.”

                                           2
Id. Because Driessen’s complaints meet all of these requirements for res judicata,

her 2010 complaint was properly dismissed.

      AFFIRMED.




                                         3